DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 14-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication # 2015/0361958 to Wood.
Regarding claim 1, Wood teaches in Figure 4, an aerodynamic configuration adjuster (5) [reducing collar shell (Paragraph 0030)] arranged on an outer surface of an enclosure structure (1) [tower (Paragraph 0023)], wherein the aerodynamic configuration adjuster (5) has a grid-like structure [as seen in Figure 4] configured to surround the enclosure structure (1), the grid-like structure comprises a plurality of grid cells [open cross-shaped or screen elements (Paragraph 0020)], at least part of the grid cells have an oblique side [the side that faces the blades (Paragraph 0004), and an attack angle changes [relative to a tower without a blade wake dissipating device (Paragraph 0003)] when a fluid [the wind/wake of the blade (Paragraph 0005)] passes through the oblique side.
.
Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-8 are objected to because the Prior Art does not anticipate or make obvious the plurality of grid cells has the oblique side, and the adjustment grid layers have a plurality of oblique sides with a same oblique direction and a same length, and when fluid passes through the plurality of oblique sides, the aerodynamic configuration is approximately of an elliptical shape.
Claims 9-10 are objected to because the Prior Art does not anticipate or make obvious the grid-like structure is provided with a plurality of nodes, each of the nodes is a ball or semi-spherical ball or a rugby ball facing outward, forming a trip ball.
Claims 11-13 are objected to because the Prior Art does not anticipate or make obvious the grid-like structure is a flexible or elastic grid, which is stretchable in a height direction, to change a height of each grid cell and a cross-sectional area of the grid lines of the grid-like structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635